Title: To Benjamin Franklin from Thomas Digges, 10 October 1780
From: Digges, Thomas
To: Franklin, Benjamin


Dr. Sir
London Octor 10. 1780
Since I wrote you the 6th. Int. no alteration has taken place with regard to Mr Laurens confinement & treatment. No person whatever has been permitted to speak to Him, but it is said any person may who will apply for a Secy of States order to do so.— I hear of none of his friends who have made any attempts to do so; I suppose from thinking any stir made to see Him may be disadvantageous to Mr L——.
A torey Cozen or two, & his Correspondent in trade, Mr Manning, have made unsuccessful attempts. It is thought this rigour will be relaxd in a few days, & most likely it will for these folks are ever acting in Extreems. Nothing can more strictly verify it than their behaviour at the present moment. Last week & indeed until last night the general cry was “we are undone—we can never do any thing in America—the War must be given up— our armys will be Burgoind—our fleets beaten” &ca &a &a. Yesterday an officer arrivd Express from Cornwallis with an accot of a victory over Gates’s Army at Cambden in So Carolina, and now they are all in the Skies again— The whole Southern America is theirs—Virginia will “come in” on a certainty—the Rebels will be beat every where—a few thousand more regulars sent over directly will insure the subjugation of America—let us persue the war vigorously &ca. &a— their folly is enough to make one sick.
For several days before this arrival, it was the general talk that the cabinet had absolutely determind on pushing the war in Ama with vigour & that 10 Ships of the line & as many thousand men were to immideately be sent. If there are as great fools within as there are out of the Cabinet, most likely this measure will be adopted. There are appearances of four Ships of the line & some troops being intended for No America but this may be a necessary measure even if it is determind to relinquish the american War.

I inclose you the gazettes accot. of Engagement in So Carolina. A report is going about, that while Cornwallis was out, there was an insurrection in the Town which was quelld at the expence of near 400 lives of americans & about 80 British, but the report does not gain much credit.
I am with the highest Esteem Dr Sir Yr. obligd & ob Ser
W S. C

I expect the Revd Mr W [Wren] in Town soon to settle the amot. of your donation weekly to our Captive friends. I will draw a Bill on Monsr. Grand for its amount & give notice by the same post of the draft.

 
Addressed: A Monsieur / Monsieur B. F—— / Passy
Endorsed: Oct. 10. 80
